Citation Nr: 0513519	
Decision Date: 05/18/05    Archive Date: 06/01/05

DOCKET NO.  96-21 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disability.

2.  Entitlement to service connection for a back disability, 
to include as secondary to service-connected bilateral foot 
drop.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel




INTRODUCTION

The veteran had active service from May 1969 until April 1973 
and again from December 1990 until April 1991.  He also had 
various periods of active duty for training (ACDUTRA) and 
inactive duty for training (INACDUTRA) with the reserves.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 1999 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Louis, Missouri.

This matter was previously before the Board in August 2003.  
At that time, a remand was ordered to accomplish additional 
development.

The issue of entitlement to service connection for a back 
disability, to include as secondary to service-connected 
bilateral foot drop, is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed February 1995 rating decision found that 
new and material evidence had not been received to reopen a 
claim for service connection for a back disability.

2.  The evidence added to the record since the February 1995 
denial, when viewed in the context of the entire record, is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.




CONCLUSIONS OF LAW

1.  The February 1995 rating decision, which found that new 
and material evidence had not been received to reopen the 
veteran's claim of entitlement to service connection for a 
back disability, is final.  38 U.S.C.A. §§ 7103(a) and 7105 
(West 2002).

2.  The evidence received subsequent to the February 1995 
rating decision is new and material, and the requirements to 
reopen a claim of entitlement to service connection for a 
back disability have been met.  38 U.S.C.A. §§ 5108, 5103, 
5103A, 5107(b), 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.159 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

A VA letter issued in March 2004 apprised the appellant of 
the information and evidence necessary to substantiate his 
claims.  Such correspondence also apprised him as to which 
information and evidence, if any, that he is to provide, and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  He was also advised to send any 
evidence in his possession, pertinent to the appeal, to VA.  
As such, the Board finds that the correspondence satisfied 
VA's duty to notify the veteran, as required by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 38 U.S.C.A. § 5103, and 38 
C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) (Pelegrini II).  However, in the 
present case, the appellant's claims were filed and initially 
denied prior to the enactment of the VCAA.  Nevertheless, the 
Court in Pelegrini II noted that such requirement did not 
render a rating decision promulgated prior to providing the 
veteran full VCAA notice void ab initio, which in turn would 
nullify the notice of disagreement and substantive appeal 
filed by the veteran.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not specify how the Secretary 
can properly cure a defect in the timing of the notice, it 
did leave open the possibility that a notice error of this 
kind may be non-prejudicial to a claimant.  There is no basis 
for concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of his case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini II, to decide the appeal would not be 
prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Also of record are 
reports of VA and private post service treatment and 
examination.  Additionally, the veteran has submitted 
statement sin support of his claim.  The Board has carefully 
reviewed the veteran's statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.



Relevant law and regulations

New and material evidence

In general, rating decisions that are not timely appealed are 
final. See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2002).  In the absence of clear and unmistakable 
error, a previously finally denied claim will not be 
reconsidered in the absence of new and material evidence.

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  When a veteran seeks to reopen a 
final decision, the first inquiry is whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."  Under 38 C.F.R. § 3.156(a), 
as in effect prior to August 29, 2001, new and material 
evidence is defined as evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a); see also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  The Board notes that there has 
been a regulatory change with respect to the definition of 
new and material evidence, which applies prospectively to all 
claims made on or after August 29, 2001.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified at 38 C.F.R. 
§ 3.156(a)).  As the veteran filed his claim to reopen prior 
to this date, the earlier version of the law remains 
applicable in this case.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.  VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  See Elkins v. West, 12 Vet. 
App. 209 (1999), but see 38 U.S.C.A. § 5103A (eliminates the 
concept of a well-grounded claim).

Discussion

The veteran initially raised a claim of entitlement to 
service connection for a back disability in April 1994.  That 
claim was denied in a November 1994 rating decision.  The 
veteran sought to reopen his claim, and a February 1995 RO 
determination found that new and material evidence had not 
been received to reopen the claim.  The veteran did not 
initiate an appeal and the decision became final.  See 
38 U.S.C.A. § 7105.  

The evidence of record at the time of the last final denial 
included the veteran's service medical records, as well as 
clinical reports from 1980 to 1995.  The service medical 
records showed a complaint of back pain in April 1991, during 
the veteran's second tour of active duty.  He was diagnosed 
with muscle spasm at that time, but there were no additional 
complaints or treatment and subsequent physical examinations 
were normal.  The clinical reports similarly failed to show 
treatment for a back disability.  Thus, the RO concluded that 
a chronic back disability had not been incurred in active 
service. 	

In July 1999, the veteran requested service connection for a 
back disability as secondary to his service-connected 
bilateral foot drop.  A September 1999 rating decision denied 
the claim.  The veteran disagreed with that determination and 
initiated an appeal. 

It is observed that the RO, in it's September 1999 rating 
action considered the issue on the merits, perhaps implying 
that new and material evidence was found to reopen the claim.  
However, the preliminary question of whether a previously 
denied claim should be reopened is a jurisdictional matter 
that must be addressed before the Board may consider the 
underlying claim on its merits.  Barnett v. Brown, 8 Vet. 
App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. 
Cir. 1996).  Therefore, regardless of the manner in which the 
RO characterized the issue, the initial question before the 
Board is whether new and material evidence has been 
presented.  

Once again, the requirements to reopen a claim under 
38 C.F.R. § 3.156(a) are twofold.  First, a submission of 
evidence must be found to be "new."  In the present case, 
the evidence submitted subsequent to the last final prior 
denial by the RO includes a treatment report dated in 
December 1999 from a physician at the Department of 
Orthopaedic Surgery, Washington University School of 
Medicine.  Such letter indicated that physician's belief that 
active service could have contributed to the veteran's 
current back disability.  Such report was not previously of 
record, thus is not cumulative or redundant.  Therefore, that 
December 1999 report is "new" as contemplated under 
38 C.F.R. § 3.156(a).  Moreover, the December 1999 treatment 
note bears directly and substantially on the matter under 
consideration (i.e., the etiology of the veteran's back 
disability) and is thus so significant that it must be 
considered in order to fairly decide the claim.  Therefore, 
such evidence is "material" under 38 C.F.R. § 3.156(a).

Based on the foregoing, new and material evidence has been 
received to reopen the veteran's claim of entitlement to 
service connection for a back disability.  


ORDER

New and material evidence having been received to reopen a 
claim of entitlement to service connection for a back 
disability, the claim is reopened and to this extent the 
appeal is granted.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

The Board has reviewed the claims file, and for the reasons 
discussed below, finds that additional development is 
required before the veteran's claim of entitlement to service 
connection for a back disability may be adjudicated on the 
merits.  

It is noted that the Board remand in August 2003 instructed 
the RO to contact a private physician at the Washington 
University School of Medicine.  Such physician was to 
elaborate upon a December 1999 nexus statement concluding 
that the veteran's active duty could have contributed to his 
current back disability.   Specifically, the private 
physician was to identify the basis for his conclusion in 
December 1999.  

The claims file indicates that such physician was contacted 
in a June 2004 letter.  However, such communication simply 
requested any outstanding treatment records and did not 
elicit a clarification of the December 1999 etiological 
statement, as the Board instructed.  

In response to the RO's request, an additional treatment 
record from December 1999 was submitted by the private 
physician.  In that record, the private physician stated that 
multiple episodes of significant trauma to the spine could 
have caused the veteran's current back disability.  However, 
he did not identify any in-service incidents or activities 
that may have caused such trauma to the spine, which was the 
critical information the Board intended to procure when it 
issued the August 2003 remand.

The Board remand in August 2003 clearly instructed the RO to 
seek commentary as to the basis for the December 1999 
opinion.  Such instructions were not adequately followed and 
as a result such opinion remains absent from the record.   In 
this vein, it is noted that the Board is obligated by law to 
ensure that the RO complies with its directives.  "[A] remand 
by . . . the Board confers on the veteran or other claimant, 
as a matter of law, the right to compliance with the remand 
orders."  In other words, where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268 (1998).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should again contact the 
physician who wrote the December 1999 
statement and request that he identify 
the basis upon which he concluded that 
the veteran's active duty status could 
have contributed to his back disability.  
Moreover, he should also clarify whether 
it is at least as likely as not that the 
current back disability relates to active 
duty or to the veteran's service-
connected bilateral foot drop.  The 
physician's address is: Department of 
Orthopaedic Surgery, Washington 
University School of Medicine, 11300 West 
Pavilion, One Barnes-Jewish Plaza, St. 
Louis, MO 63110.

2.  Upon completion of the above, if 
additional evidence is received then the 
RO must adjudicate the issue of 
entitlement to service connection for a 
back disability, to include as 
secondarily due to service-connected 
bilateral foot drop, and consider all 
evidence received since issuance of the 
most recent Supplemental Statement of the 
Case.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


